Citation Nr: 0706926	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  02-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include lumbar spine strain and spasmodic torticollis, 
including as due to an undiagnosed illness.  

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Pittsburgh, 
Pennsylvania, Regional Office (Regional Office) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  The veteran's joint pain of the lower back is 
attributable to a known clinical diagnosis of lumbar spine 
strain.  

3.  The medical evidence shows that the veteran's lumbar 
spine strain is related to his active duty service.

4.  The veteran's thoracic pain and burning between the 
scapula, and his neck discomfort, spasms and neck turning, 
also claimed as joint pain, are attributable to the known 
clinical diagnosis of spasmodic torticollis.  

5.  The medical evidence does not show that the veteran's 
spasmodic torticollis had its onset in service or was due to 
any event or incident of his active duty service.

6.  Although there are objective findings or otherwise 
independently verifiable evidence of a chronic disability 
resulting from undiagnosed headaches, the evidence of record 
does not show that such chronic disability is manifested to a 
compensable degree.

7.  The medical evidence does not show that the veteran's 
headaches were present during service or for several years 
thereafter, or were due to any event or incident of his 
active duty service.




CONCLUSION OF LAW

1.  Lumbar spine strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  Spasmodic torticollis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).  

3.  Headaches, including as due to an undiagnosed illness, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the May 2001 
and March 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
August 2006.  

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
veteran's service medical records, VA medical treatment 
records, private post-service medical treatment records, VA 
orthopedic and neurological examinations, and statements from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the medical evidence relates the current 
condition to the period of service.  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and by history, physical examination, and laboratory 
test cannot be attributed to a known clinical diagnosis.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms; 
and any diagnosed illness that the Secretary determines.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).  Objective 
indications of a chronic disability include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for 
Rating Disabilities for disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. 
§ 3.317(a)(6).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, include but are not limited, headache 
and joint pain.  38 C.F.R. § 3.317(b). 

The veteran contends that his joint pain and headaches are 
manifestations of chronic disabilities resulting from his 
service in the Persian Gulf War.  Also of record are several 
lay statements in support of his claim.  

The service medical records are negative for treatment for 
joint pains or for headaches.  The post-service medical 
records from private clinicians, beginning in 1997 and 
continuing through 2006, confirm that the veteran was seen 
for headaches, as well as multiple joint pain and some muscle 
spasm, involving particularly the neck/cervical spine, 
shoulders, and low back.  X-ray examination (1999) was 
negative, and an MRI of the brain and neck (1999) was 
unremarkable.  In 1999, spasmodic torticollis was diagnosed.

In August 2006, the veteran underwent a VA orthopedic 
examination.  Following review of the claims file and 
examination of the veteran, the VA examiner opined that the 
veteran's thoracic pain and burning between the scapulas were 
most likely secondary to torticollis and abnormal muscle 
function of the cervical spine.  According to the examiner, 
the veteran's thoracic spine was compensating for his 
decreased range of motion of the cervical spine, giving new 
complaints in that area.  In terms of the thoracic pain and 
burning, the examiner concluded that these symptoms were 
secondary to the diagnosis of torticollis and the veteran's 
decreased range of motion of the cervical spine.  As for the 
lower back pain, the examiner opined that this area of pain, 
diagnosed as lumbar spine strain, was an isolated diagnosis 
and was not related to the veteran's torticollis.  The 
examiner noted that the veteran's lower back pain appeared to 
be traumatic in nature, and that it was as likely as not that 
it began in service when the veteran was roughhousing with 
his shipmate.  The examiner explained that the veteran 
probably had a lumbar spine strain (from that incident); that 
the veteran continues with that diagnosis; and that the 
veteran began having some spasms at that point.

In August 2006, the veteran underwent a VA neurological 
examination.  The veteran described frontal headaches, with a 
steady discomfort in a band-like pattern behind the eyes, 
with onset almost every morning upon awakening.  When he 
awoke, he took 800 mg. of Motrin.  Over the next 2 to 3 
hours, the headache dissipated.  He did not describe any 
increase in light or sound sensitivity, nausea or vomiting 
during the time of the headaches.  He did have some light 
sensitivity, in general, throughout the day.  He said that he 
did not get headaches at any other time.  

Following review of the claims file and examination of the 
veteran, the VA examiner's noted that the veteran's neck 
discomfort, spasms and neck turning were all consistent with 
the diagnosis of spasmodic torticollis, which by medical 
history began in 1998.  The examiner further opined that it 
was very likely that this diagnosis is an idiopathic form of 
spasmodic torticollis; and that it was not likely that the 
veteran's torticollis was due to Persian Gulf syndrome.  As 
for the headaches, the VA examiner noted that the veteran's 
frontal morning headaches appeared to be a separate 
neurological problem from his idiopathic torticollis.  The 
examiner noted that there was no specific diagnosis at the 
current time, and that the description of the veteran's 
headaches was not specifically characteristic of migraines.  
The examiner explained that morning headaches could be due to 
increased intracranial pressure, but she found that the long 
duration of the symptoms over the last 10 years, as well as a 
normal brain MRI during that interval, made increased 
intracranial pressure unlikely.  According to the examiner, 
other possible etiologies included tension headaches or 
headaches associated with sleep-disordered breathing.  The 
examiner concluded that since the veteran's headaches began 3 
years after the end of his active service, it was not likely 
that they were due to Persian Gulf Syndrome.  However, the 
examiner conditioned this opinion by noting that it was 
speculative since the etiology of the veteran's headaches was 
not resolved.

Considering first the veteran's claim for a disability 
manifested by joint pain, the objective medical evidence 
reveals that these symptoms can be attributed to known 
clinical diagnoses.  Specifically, as evidenced by the 
findings of the August 2006 examinations, which included a 
review of the in-service and post-service medical records, 
the veteran's lower back pain has been associated with a 
diagnosis of lumbar spine stain; and his neck discomfort and 
turning as well as his thoracic pain and burning have been 
associated with a diagnosis of spasmodic torticollis.  As 
such, the requirements for entitlement to service connection 
under the provisions of 38 C.F.R. § 3.317 are not met.

That notwithstanding, the record evidence demonstrates that 
the veteran's lumbar spine strain was incurred during active 
service.  In this regard, the Board observes that at the time 
of the 2006 orthopedic examination, the VA examiner opined 
that it was likely as not that the veteran's lumbar strain 
resulted from inservice injury, and thus related that 
condition to the veteran having first experiencing traumatic 
lower back pain during service.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board determines 
that entitlement to service connection for lumbar spine 
strain is warranted.

Notably, however, the same analysis does not apply for the 
veteran's spasmodic torticollis.  Instead, the record 
evidence establishes that this condition was not shown in 
service or for several years thereafter.  The private and VA 
medical reports indicate that the condition began in 1998.  
Significantly, there is no competent medical opinion of 
record that etiologically relates this disorder to any 
incident of service.  Indeed, at the time of the August 2006 
neurological examination, the VA examiner did not conclude, 
based on review of the veteran's claims file and examination 
results, that this condition originated from or was related 
to the veteran's period of service.  Therefore, in the 
absence of any evidence to the contrary, the Board determines 
that the preponderance of the evidence is against a finding 
of service connection for spasmodic torticollis.  Thus, 
service connection is not warranted for this condition.

Turning next to the veteran's claim for service connection a 
disability manifested by headaches, VA recognizes that this 
condition is a sign or symptom that may be a manifestation of 
an undiagnosed illness.  38 C.F.R. § 3.317(b).  At the August 
2006 VA neurological examination, the veteran's headaches 
were not attributed to any clinically known disorder.  
Specifically, the examiner noted that the frontal morning 
headaches were not associated with idiopathic torticollis.  
She also noted that they were not characteristic of migraine 
headaches, and that there was no specific diagnosis for the 
veteran's headaches.  Since the veteran's headaches have not 
been associated with a known clinical diagnosis, they are 
considered an undiagnosed illness for purposes of this 
appeal.

The veteran's undiagnosed headaches are evidenced in the 
record on clinical reports dated from 1997 through VA 
examination of August 2006.  And, at the time of the 2006 
evaluation, the veteran reported that his headaches had been 
present since 1996.  This places the veteran's symptoms of 
headaches to be in excess of the requisite six-month period 
and are considered to be chronic as defined by 38 C.F.R. 
§ 3.317.

The record evidence aptly notes that the veteran has a 
chronic disability resulting from undiagnosed headaches.  
However, the veteran's claim fails to meet another element 
required under 38 C.F.R. § 3.317, in that the headaches were 
not manifested to a degree of 10 percent or more according to 
the criteria set forth in the General Rating Formula for 
neurological conditions.  38 C.F.R. § 4.124a (2006).  
Pursuant to Diagnostic Code (DC 8100), headaches with less 
frequent attacks warrant a noncompensable rating.  For a 
compensable rating of 10 percent, there must be 
characteristic prostrating attacks averaging one in 2 months 
over the last several  months.  Headaches to this degree are 
not demonstrated by the evidence.  As noted upon examination 
in August 2006, the veteran's morning headaches dissipated 
with the taking of Motrin, and he did not get headaches at 
any other time.  Clearly, prostrating headaches are not shown 
by the clinical or subjective evidence.  As a result, the 
record evidence does not establish that the veteran's 
headaches were manifested to a degree of 10 percent or more 
not later than December 31, 2006.  Accordingly, as all of the 
elements set forth in § 3.317 have not been met, the Board 
cannot presume that the veteran's headaches, although due to 
an undiagnosed illness, are a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

Additionally, it is noted that the veteran's headaches were 
not shown during service or for several years thereafter, and 
there is no competent medical opinion of record that 
etiologically relates his headaches to any incident of 
service.  In fact, the neurologist specifically noted that 
the veteran gave a history of first experiencing headaches 
about 3 years after service.  This fact is corroborated in 
the treatment records in the claims file which include 
treatment for headaches beginning in 1997, and the veteran's 
own statements that he first had headaches in 1996.  (See the 
2006 examination report.)  Therefore, in the absence of 
evidence to the contrary, the Board concludes that service 
connection is also not warranted on a direct basis.  

The contentions expressed by the veteran and others as to 
etiology of the conditions discussed above have been 
considered.  It is noted that they are competent as lay 
persona to report on that which they have personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran or others who 
submitted supporting statements have specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disabilities.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for lumbar spine strain is 
granted.  

Entitlement to service connection for spasmodic torticollis 
is denied.  

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


